 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:
DATE FILEDMAR 10 2020
United States of America,

 

 

 

 

 

_y—
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On March 8, 2020, the Government filed a letter objecting to various exhibits Mr. Sadr
may seek to introduce in his case-in-chief, if any. See Dkt. No. 276. Mr. Sadr shall respond to
this letter by no later than 11 p.m. on March 8, 2020,

SO ORDERED.

Dated: March i , 2020 i ls
a t :

SIS (oro

  

New York, New York

 

- ALISON J. NATHAN
United States District Judge

 

 
